Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice of Claim Amendments
1.       This Non-Final official action is issued for latest claim amendments filed on 10/25/2021 that has been entered and made of record. 
Priority
2.       Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 16/152,990.4 filed on 01/27/2016.

Information Disclosure Statement
3.       The information disclosure statement (IDS) submitted on 10/04/2021was filed after the mailing date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
4.       The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 
Double Patenting
5.       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
                    Claim 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of allowed application 16/841,415. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover on application 16/679,431 filed on 11/11/2019. 

          Note: The bold letters indicates different subject matter in instant application.

Instant Application17/510,205
Allowed application 16/841,415
1. A system comprising: one or more processors; and a non-transitory computer-readable medium storing instructions that, upon execution by the one or more processors, cause the one or more processors to perform operations of encoding an audio signal, the operations comprising: rendering an audio signal presentation of audio components of the audio signal; determining a simulation input signal configured for acoustic environment simulation of the audio components; determining one or more transform parameters configured to enable reconstruction of the simulation input signal from the audio signal presentation; determining signal level data indicative of a signal level of the simulation input signal; encoding the audio signal presentation, the one or more transform parameters and the signal level data into a bitstream; and outputting the bitstream.  
 
  


 2. The system of claim 1, wherein the audio components include immersive audio content.  
 
  
 3. The system of claim 1, wherein outputting the bitstream comprises providing the bitstream to a decoder.

1. (Previously Presented) A decoder comprising: one or more processors; and a non-transitory computer-readable medium storing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: receiving and decoding a first audio signal presentation of one or more audio components, a first set of transform parameters, and signal level data; applying the first set of transform parameters to the first audio signal presentation to form a reconstructed simulation input signal intended for an acoustic environment simulation: applying a signal level modification to the reconstructed simulation input signal: processing the level modified reconstructed simulation input signal in the acoustic environment simulation; applying a modified signal level modification to the first audio signal presentation; and combining an output of the acoustic environment simulation with the first audio signal presentation to form an audio output.
14. (Previously Presented) The decoder of claim 11, wherein the signal level data is frequency dependent.  
   
 15. (Previously Presented) The decoder of claim 11, wherein the signal level data is time dependent.



5.1     Claims 1 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of application 16/841,415. Claim11  of allowed application 16/841,415does not have limitation “combining an output of the acoustic environment simulation with the first audio signal presentation to form an audio output”. The claims are not identical but are not patentably different than the allowed applications.
5.2     Similarly, the dependent claims are not different than the allowed application but are depending on the rejected independent claim 1. 
5.3     Applicant can overcome double patenting rejection by filling a terminal disclaimer of allowed application 16/841,205, 16/703,132, 62/287,531 as indicated above.
Allowable Subject Matter
6.	Claims 1-3 are objected due to double patenting rejection but will be allowable once terminal disclaimer is filed.
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677